Citation Nr: 1444986	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-19 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a left elbow disability, to include as secondary to service-connected left wrist disability, with osteoarthritic changes.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to December 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, these matters were remanded for an issuance of a Statement of the Case (SOC).  Such development was completed in March 2008.

In January 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.

In June 2010, these matters were again remanded for further development, to include VA examinations.

Finally, a review of the Virtual VA electronic records storage system reveals additional VA clinic records dated from July 2011 to February 2013 which are not associated with the paper claims folder.  The RO has not considered these records in the May 2011 supplemental statement of the case (SSOC).  The Board notes, however, that the additional treatment records are not pertinent to the issue decided herein.

The issue of service connection for left knee disability is decided herein.  The issues of service connection for GERD and left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.
FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, or service-connected pes planus. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim. Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in March 2005 that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, a June 2010 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  The Board recognizes that the June 2010 VCAA notice was provided after the initial decision.  The Board notes, however, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in the most recent May 2011 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service personnel records, service treatment records, and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's claims file, to include the electronic Virtual VA/VBSM file, contains his service personnel records, service treatment records, as well as all available post-service reports of VA treatment and examination.  Moreover, the Veteran's statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Additionally, pursuant to the June 2010 Board remand, the Veteran was afforded a VA examination in July 2010.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board notes the Veteran's representative has indicated that the VA examination was not adequate because the examiner was not a physician with a specialist in disabilities of the joints.  In the absence of specific allegations to the contrary, VA is entitled to presume the competence of a medical professional who conducts a VA exam.  Cox v. Nicholson, 20 Vet. App. 563, 568-70 (2007).  In this regard, the representative has provided no adequate argument as to why such a specialist is needed.  The Board finds that there is ample clinical evidence of record beyond the examination in question for the VA to make a decision on the claim decided herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, there is no duty to provide an additional examination or medical opinion for the claimed disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran was also provided with an opportunity to set forth his contentions during a hearing before the undersigned.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim decided herein, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the June 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this case, the Board directed the AMC/RO to obtain the Veteran's outstanding VA treatment records and then afford the Veteran a VA examination and opinion to ascertain the etiology of his current left knee disability.  Upon remand, VA treatment records dated through February 2013 have been received.  The Veteran underwent a VA joints examination in July 2010.  The examination has been reviewed and is complete.  The examiner reviewed the Veteran's claims folder and recorded the history and severity of his left knee symptoms.  Physical examination of the left knee was accomplished and X-ray and MRI of the joint were taken.  A diagnosis was provided and opinion given.  The Board finds that this VA examination is adequate for rating purposes.   Thereafter, the AMC/RO re-adjudicated the matter in a May 2011 SSOC, as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the June 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
 
The Veteran asserts that his left knee disorder is the result of his service-connected pes planus due to an altered gait.  He also contends that his left knee disability was due to service.  As such, the Board will consider the Veteran's claim on both direct and secondary service connection theories of entitlement.  

The Veteran's service treatment records were negative for complaints, treatments or diagnoses related to his left knee.  On October 1974 Medical Board examination, the Veteran voiced no complaints pertinent to his left knee, and clinical evaluation of the lower extremities was normal.  The post-service VA treatment records include a November 2001 record that reflects the Veteran's complaints of left knee pain related to walking.  He reported that he started to develop pain with walking in August of 2001.  The impression was grade 1 MCL sprain; patellofemoral syndrome; and/or rule out medial meniscal tear.  A January 2002 VA treatment record documents the Veteran's complaints of pain with stair climbing and walking.  He indicated that his right knee pain started in August 2001.  A June 2004 VA treatment record documents the Veteran's complaints of left knee instability; pain; and occasional swelling.  


During the January 2010 Travel Board hearing, the Veteran testified that his left knee disability was related to his service-connected pes planus, because of the way he has to walk.  He indicated that he normally wears a knee brace for his left knee instability.

On July 2010 VA joints examination, the Veteran reported a left knee disability with a gradual onset while in the service.  He stated that his joints were rubbing together which subsequently led to left knee surgery in 2005.  He reported that he was able to stand more than one hour, but less than three hours.  He indicated that he was able to walk one to three miles.  Physical examination revealed that the Veteran had a normal gait; there were no noted abnormalities; range of motion was adequate; there was no joint ankylosis.  

An X-ray revealed degenerative joint disease (DJD).  A MRI was interpreted thusly:

1. Complex tear involving the posterior horn and posterior body of the medial meniscus;
2. Lax appearance of the anterior cruciate ligament which exhibits increased signal intensity which may be related to a tear of uncertain age.  Although there may be intact fibers, the functional integrity of these cannot be determined in this study.  Clinical correlation for anterior cruciate ligament instability is recommended.  There is no evidence of bone contusions on this study.  
3. Ill-defined edema evident medial to the medial collateral ligament which appears to extend to the anterior aspect of popliteal cyst which could be due to cyst rupture in this region.  If recent trauma has occurred this could be secondary to soft tissue contusion.  The medial collateral ligament does appear to be intact.
4. Lateral patella tilt with somewhat shallow trochlear groove.  

The diagnosis was degenerative joint disease of the left knee status post partial lateral/medical menisectomies with chondroplasty of the trochlea 2005.  

 The examiner opined that the Veteran's left knee disability was not caused by or a result of the service-connected pes planus.  She indicated that there was no study in the medical literature that substantiated the contention that pes planus causes meniscal tear of DJD of the knee.  The examiner noted that the Veteran's service treatment records did not reveal any left knee injury during active duty.  The examiner also noted that the Veteran's left knee was not permanently aggravated by the service-connected pes planus because his left knee has near normal range of motion at present.

III.  Analysis

The Board has first considered whether service connection is warranted on a presumptive basis.  Here, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in December 1974.  In this regard, the Veteran's service treatment records are negative for such disease. While the Veteran has alleged in more recent statements an in-service onset for his left knee disorder, the Board finds such allegations not credible.  Indeed, his October 1974 service discharge/Medical Board examination report revealed no complaints pertinent to his left knee.  It can reasonably presumed that a Medical Board examination would be more thorough that a typical separation examination.  Moreover the earliest noted complaints relevant to his left knee was when he reported during November 2001 and January 2002 VA outpatient visits (prior to his March 2005 claim for service connection) that he started to experience left knee pain with walking in August of 2001.  These complaints and findings were made many years after service and the one-year presumption does not apply.  Additionally, service connection for a chronic disease such as arthritis based upon continuity of symptomatology, is not warranted as the record fails to show continuous complaints, symptoms, or findings related to the left knee between 1974 and November 2001.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

The Board further finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  While the evidence of record shows that the Veteran has a current diagnosis related to the left knee, the probative evidence of record demonstrates that such is not related to his service or his service-connected pes planus.  In this regard, the Board places great probative weight on the July/September 2010 VA examiner's opinion that the Veteran's left knee disorder was not related to or caused by the service-connected pes planus as there is no medical literature to support that pes planus causes meniscal tears or DJD in the knee.  Moreover, as the Veteran's left knee range of motion was near normal, there was no evidence to support that the left knee DJD was aggravated by the service-connected pes planus.  The Board finds that this opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  No contrary medical opinion is of record.  

The Veteran has contended that his current left knee disorder is related to his service-connected pes planus.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes, however, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left knee disorder and any instance of his service, to include any service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe the current manifestations of his left knee disorder, the Board accords statements regarding the etiology of such disorder little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a left knee disorder requires the administration and interpretation of orthopedic and radiographic testing, including X-rays.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  

The Veteran has offered only conclusory statements regarding the relationship between his service-connected pes planus and his current left knee disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contentions with regards to the pes planus effect on his left knee; as well as the current nature of his left knee disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

The Board finds that left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service or to service-connected pes planus and that arthritis did not manifest within one year of service discharge.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disorder, to include as secondary to service-connected pes planus, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As noted in the Introduction, subsequent to the most recent May 2011 SSOC, additional VA treatment records dated from July 2011 to February 2013 have been uploaded to the Veteran's electronic file.  Upon review, the Board notes that several of the records reference treatment for the Veteran's left elbow.  As the Board has determined that remand is required for the Veteran's GERD claim; and as neither the Veteran nor his representative provided a waiver of his right to have evidence considered as an initial matter by the RO and such evidence is relevant to the left elbow claim, this issue is also remanded in order for the RO to consider the additional VA treatment records prior to this appellate review.  See 38 C.F.R. §19.37.

In regards to the Veteran's GERD service connection claim, remand is required to obtain an addendum opinion, or additional VA examination (if deemed necessary) in order to ascertain if the Veteran's GERD symptoms are separate and distinguishable from the symptoms he has as a result of his service-connected Hepatitis B.  In the June 2010 remand directives, the Board stated that if it was not possible or feasible to make the differentiation between the symptoms, the examiner was to expressly indicate such and explain why it could not be done.  The examiner was also to opine whether or not the Veteran's GERD was secondary to the Hepatitis B, or was otherwise associated with service or another service-connected disability.  
Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, a September 2010 VA examination was conducted.  Upon a review of the claims file and examination, the examiner stated "unable to differentiate between symptoms attributable to GERD as opposed to the service-connected Hepatitis B."  She additionally found that the Veteran's GERD was not caused by the service-connected Hepatitis B as there was no medical literature to support a causative link between the two.  

The Board notes that the opinion does not address why it is not possible or feasible to differentiate between the symptoms the Veteran experiences with GERD as opposed to the symptoms experienced with Hepatitis B.  Additionally, while the examiner opined that the Veteran's GERD was not caused by the service-connected Hepatitis B, there is no opinion as to whether or not the service-connected Hepatitis B aggravated the Veteran's GERD.  Moreover, the examiner did not opine, as directed by the Board, as to whether or not the GERD could be attributed to any other service-connected disability.  As such, the RO should request an addendum from the September 2010 examiner.  

Notably, the Veteran's representative indicated in March 2014 written arguments that the Veteran's GERD is secondary to NSAIDS taken for his service-connected pes planus.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  The examiner should also state whether the Veteran's GERD is as likely as not related to the NSAIDS the Veteran takes for his service-connected pes planus. 

If the September 2010 examiner is not available, or it is found that additional examination is needed, the Veteran should be scheduled for a VA in-person examination for the purpose of determining the nature and etiology of his GERD.

Finally, as noted, VA treatment records from the Miami VA Medical Center are dated through February 2013.  Accordingly, any ongoing VA treatment records dating since March 2013 must be obtained from the Miami VA Medical Center.
Accordingly, the case is REMANDED for the following:

1.  Obtain and associate with the claims file any ongoing VA treatment records from the Miami VA Medical Center dated since March 2013.

2.  After the records have been associated with the claims file, the RO/AMC shall ask the original September 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a new VA examination to determine the nature and etiology of his GERD.  The examiner should perform all indicated tests and studies.  The entire claims file must be made available to the VA examiner and should be reviewed.

The examiner is asked to review all of the pertinent records associated with the Veteran's paper and electronic claims file.  The examiner must indicate what specific symptoms are attributable to GERD, as opposed to the service-connected Hepatitis B. 

If is not possible or feasible to make the differentiation between the symptoms, the examiner must expressly indicate this and then explain why such differentiation cannot be done.

Additionally, the examiner is asked to opine:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed GERD disability was incurred during his period of active duty?

(b) Is it at least as likely as not that the Veteran's currently diagnosed GERD disability is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected Hepatitis B? 

(c) Is it at least as likely as not that the Veteran's currently diagnosed GERD disability is secondary to or aggravated (made permanently worse beyond the natural progression of the disease) by NSAIDS taken for his service-connected pes planus?

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Thereafter, review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's left elbow and GERD claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2011 SSOC.  If either claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


